Citation Nr: 1243534	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-19 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for low back pain syndrome, currently rated as 0 percent disabling. 

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a posttraumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to April 1982.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to service connection for a psychiatric disability other than PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran was scheduled for an October 2009 VA examination.

2.  The Veteran failed to report for the examination and has not shown good cause for doing so.

3.  Service connection for PTSD was last denied in a July 2005 rating decision.  The Veteran did not perfect an appeal to that decision or submit new and material evidence within the one year appeal period.  

4.  The evidence added to the record with regards to PTSD since the July 2005 decision denying service connection is cumulative or redundant of the evidence previously of record.  

5.  Service connection for a bilateral hearing loss disability was last denied in a July 2005 rating decision.  The Veteran did not perfect an appeal to that decision or submit new and material evidence within the one year appeal period.  

6.  The evidence added to the record with regards to hearing loss since the July 2005 decision denying service connection is cumulative or redundant of the evidence previously of record.  


CONCLUSIONS OF LAW

1.  An increased rating for low back pain syndrome is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2012); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The July 2005 rating decision denying service connection for PTSD is final.  New and material evidence to reopen the claim for service connection for PTSD has not been received.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156 (a) (2012).

3.  The July 2005 rating decision denying service connection for a bilateral hearing loss disability is final.  New and material evidence to reopen the claim for service connection for a bilateral hearing disability has not been received.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156 (a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letters dated in June 2007 and October 2007. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  In connection with the current appeal, available treatment records have been obtained.  

We note that the Veteran was scheduled for a VA examination in relation to her claim for an increased rating in October 2009.  She failed to appear for her scheduled examination and the record contains no justifiable indication of the reason for her failure to appear for the VA examination.  Nonetheless, she failed to report for the examination and did so without good cause.  The Board finds that the Veteran was given an opportunity to present for a VA examination, and therefore VA satisfied its duty to assist.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim. The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d) . Accordingly, the Board will address the merits of the claim. 

RATINGS

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2012).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (2012).

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.  Rather, it is a claim for an increased rating.  

The record reflects that the Veteran was scheduled for a VA examination in relation to her claim in August 2009.  However, before the examination, she informed the RO that she would be unable to attend due to illness.  The Veteran requested that the examination be rescheduled.  The Veteran was rescheduled for a VA examination in October 2009.  The record reflects that she failed to report for the examination and has failed to provide good cause for her absence (a claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992)).  In fact, the Veteran has not provided any reason for her failure to appear for the examination. 

The Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

Here, a VA examination was needed to determine the severity of the Veteran's low back disability.  The Veteran was scheduled for such an examination and did not appear.  The claim on appeal is not an original compensation claim and cannot be decided based on the evidence of record.  38 C.F.R. § 3.160(b).  The original claim for" compensation" was the VA form 210526e received in 1982.  (See rating decision dated in October 1982, noting that the jurisdiction was an original claim.)  Rather, it falls into the other category of cases of a claim for increase.  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b) (2012).

Accordingly, the claim is denied. 

NEW AND MATERIAL 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b) , 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2012).

PTSD

The Veteran has appealed the decision to not reopen the claim for service connection for PTSD.  In March 2003, the Veteran submitted a claim for service connection.  In a March 2004 rating decision, the Veteran was denied service connection for PTSD.  The RO found that the evidence failed to show that PTSD had been clinically diagnosed and that without evidence of a verifiable stressor service connection was denied.  The Veteran was notified of the denial in March 2004.  The Veteran did not appeal that decision.  However, within a year of the appeal period, she submitted lay statements asserting that she continued to seek treatment for a mental disorder.  Service treatment records showing diagnoses, treatment and/or complaints for other psychiatric disorders were also submitted.  As the evidence received did not establish a clinical diagnosis for PTSD and/or verify the Veteran's claimed stressor, new and material evidence was not submitted within the one year appeal period.  The decision became final.  

In a July 2005 rating decision, the RO found that new and material evidence adequate to reopen the claim of PTSD had not been submitted.  The RO found that a diagnosis of PTSD and a confirmed stressor had not been submitted.  The Veteran was notified of the denial in July 2005.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  The decision became final.  

At the time of the last final denial, the record contained service treatment records.  Also of record at the time of the last final denial were outpatient treatment records showing diagnoses for psychiatric disorders other than PTSD to include schizoaffective disorder, depression, anxiety disorder and bipolar type.  The record also contained the Veteran's lay statements that she was diagnosed with PTSD and sought treatment for mental disorders.  The Veteran also expressed that she was in combat during service. 

Since the last final denial in July 2005, the Veteran submitted outpatient treatment records showing diagnoses for psychiatric disabilities other than PTSD to include bipolar disorder, depression, psychotic disorder and schizoaffective disorder.  None of the psychiatric examinations show a diagnosis of PTSD.  The Veteran has also submitted statements asserting she had PTSD and was in a program.  She has related that she was in a combat zone and hospitalized for PTSD.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for PTSD has not been submitted.  The Veteran's claim for service connection was previously denied on the basis that a diagnosis of PTSD and a confirmed stressor had not been submitted.  At the time of the last final denial, the record contained evidence showing diagnoses for other psychiatric disorders besides PTSD.  The evidence received since the last final denial consists of duplicates of what is already of record and other documents which show that the Veteran has varied psychiatric diagnoses.  Although the Veteran has re-submitted evidence showing that she has a psychiatric disability, this fact had already been established.  Therefore, such evidence is cumulative.  The Veteran has not submitted any evidence showing that she has PTSD and/or a verifiable stressor.  Similarly, her statements that she has PTSD are cumulative of the prior claim.  Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, the Veteran has not submitted new and material evidence.  Thus, the Board concludes that new and material evidence has not been presented to reopen the claim.

Stated differently, service connection for PTSD was denied in the past because a diagnosis of PTSD and confirmed stressor was not shown by the record.  No material facts have changed.

Hearing Loss

The Veteran has appealed the denial to reopen the claim for service connection for a bilateral hearing loss disability.  In a November 1983 rating decision, service connection for hearing loss was denied.  The RO found that hearing loss was not found on the VA audiological examination.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  The decision became final.  

The Veteran submitted a claim for service connection for a hearing loss disability in December 1988.  In a January 1989 rating decision, the RO found that new and material evidence adequate to reopen the claim for a hearing loss disability had not been submitted.  The RO found no new and material evidence had been presented to warrant a change in the prior decision denying service connection.  The Veteran was notified of the denial in January 1989.  She perfected an appeal to the decision.  In May 1996, the Board found that the evidence received did not go to the question of whether service related hearing loss existed.  The Board found that new and material evidence had not been received to reopen the claim.  

In a July 2005 rating decision, the RO found that new and material evidence adequate to reopen the claim for a hearing loss disability had not been submitted.  The RO found that evidence of a hearing loss disability had not been received.  The Veteran was notified of the denial in July 2007.  She did not appeal that decision or submit new and material evidence within the one year appeal period.  The decision became final.  

At the time of the last final denial, the record contained service treatment records.  In a July 1982 examination, the Veteran reported ear trouble.  Questionable hearing loss was noted.  Also of record at the time of last final denial were outpatient treatment records and an August 1983 audiological examination showing normal hearing.  The record also contained the Veteran's statements that she worked around aircraft for four and a half years during service and that she was constantly exposed to occupational hazard noise from airplanes.  

Since the last final denial in July 2005, the Veteran has submitted lay statements asserting that she has been treated for hearing loss.  She has not submitted any objective evidence of a hearing loss disability.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for a bilateral hearing loss disability has not been submitted.  The Veteran's claim for service connection was previously denied on the basis that a hearing loss disability was not shown by the record.  At the time of the last final denial, the record contained lay statements asserting noise exposure in service from airplanes.  The evidence received since the last final denial consists of lay statements asserting the same.  Therefore, such evidence is cumulative.  The Veteran has not submitted any objective evidence showing that she has a bilateral hearing loss disability.  Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, the Veteran has not submitted new and material evidence.  Thus, the Board concludes that new and material evidence has not been presented to reopen the claim.

Stated differently, service connection for a bilateral hearing loss disability was denied in the past because a hearing loss disability was not shown by the record.  No material facts have changed.


ORDER

An increased rating for low back pain syndrome is denied.  

The application to reopen the claim for entitlement to service connection for PTSD is denied. 

The application to reopen the claim of entitlement to service connection for a bilateral hearing loss disability is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


